                                                       [Docket No. 29]

                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


DAMINA DURHAM,

           Plaintiff,                 Civil No. 18-2045 (RMB/JS)

           v.                         MEMORANDUM OPINION & ORDER

CAPITAL ACADEMY and SEQUEL
YOUTH AND FAMILY SERVICES,

           Defendants.




     This matter comes before the Court upon Defendants Capital

Academy’s and Sequel Youth and Family Services’ Motion for Summary

Judgment against Plaintiff Damina Durham [Dkt No. 31].

     Ms. Durham has brought a claim against Defendants for

violation of New Jersey’s Conscientious Employee Protection Act

(“CEPA”), N.J.S.A. 34:19-1 et seq., asserting that Defendants’

termination of her employment was unlawful retaliation against her

for reporting unlawful and improper workplace conduct at Capital

Academy.

     In support of their Motion for Summary Judgment, Defendants

assert that, prior to her reports (which they date to July 2017

onward), Ms. Durham had already been identified as one of several

employees subject to a planned reduction in force (“RIF”) deemed

necessary to align staffing with revised budget constraints.

Defendants additionally assert that, of the employees subject to

                                  1
the RIF, only Ms. Durham was offered an alternative position that

would enable her to continue her employment, albeit with a lower

rate of compensation, and that this offer demonstrates Defendants’

good faith.

     Ms. Durham counters that there are numerous genuine disputed

issues of material fact, particularly as to when Defendants made

the decision to include her in the RIF.      She points to, inter

alia, a May 17, 2017 email to her superior in the record in which

she references prior incident reports.      She also highlights

Defendants’ failure to provide any document referencing the RIF

prior to an August 23, 2017 email.      In response to Defendants’

“Statement of Undisputed Material Facts” [Dkt. No. 29-1],

submitted in support of their Motion, Ms. Durham provides an

“Opposition to Defendants’ Statement of Undisputed Material Facts” 1

[Dkt. No. 34-1], as well as her own “Counter-Statement of Material

Facts” [Dkt. No. 34-2].

     Summary judgment shall be granted only if the movant “shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”      Fed. R. Civ.

P. 56(a).     An issue is “material” to the dispute if it could alter

the outcome, and a dispute of a material fact is “genuine” if “a

reasonable jury could return a verdict for the non-moving party.”




     1 Of the sixty-six (66) “undisputed material facts” in
Defendants’ filing, Ms. Durham’s filing disputes thirty-three (33)
in their entirety, and another nineteen (19) in part.
                                    2
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).    In

deciding whether there is a genuine issue for trial, the court is

not to weigh evidence or decide issues of fact.    Id. at 248.

Because fact and credibility determinations are for a jury, the

nonmovant’s evidence is to be believed, and any ambiguities

construed in her favor.   Id. at 255.   However, the movant is

entitled to summary judgment where the non-moving party fails to

“make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).

     To prevail on a claim under the relevant provision of CEPA

(N.J.S.A. 34:19-3(a)), a plaintiff must establish that (1) she

reasonably believed that her employer’s conduct was violating the

law (or a “rule or regulation promulgated pursuant to law”); (2)

she objected to the conduct; (3) an adverse employment action was

taken against her; and (4) a “causal connection exists between the

whistleblowing activity and the adverse employment action.” See

Sarnowski v. Air Brooke Limousine, Inc., 510 F.3d 398, 404 (3d

Cir. 2007) (citing Dzwonar v. McDevitt, 828 A.2d 893, 900 (N.J.

2003)).   The plaintiff bears the burden of establishing a prima

facie case of unlawful retaliation.     Schlichtig v. Inacom Corp.,

271 F. Supp. 2d 597, 611 (D.N.J. 2003); see also McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973).    This burden is “not

intended to be onerous”, as plaintiff need only show that

                                  3
retaliation “could be a reason for the employer’s action.” See

Marzano v. Computer Sci. Corp., 91 F.3d 497, 508 (3d Cir. 1996).

If a prima facie case has been established, the defendant bears

the burden of production to present a legitimate non-retaliatory

reason for its actions. See McDonnell Douglas, 411 U.S. at 802.

To survive summary judgment, the plaintiff must in turn offer

“sufficient evidence for a reasonable jury to find that the

employer’s proffered reason for the discharge was pretextual and

that retaliation for the whistleblowing was the real reason for

the discharge.” Blackburn v. UPS, Inc., 179 F.3d 81, 92-93 (3d

Cir. 1999).

     The parties’ filings indicate that there are genuine issues

of material fact regarding the nature and timing of Defendants’

decision-making process with regard to the inclusion of Ms. Durham

in the RIF.   These issues are highly relevant both to the

retaliation element of Ms. Durham’s prima facie CEPA claim and to

the pretext element of the burden-shifting analysis.   While

Defendants’ version of the events seems more plausible and, thus,

Defendants could so persuade a jury, the Court cannot hold on this

record that the Defendants are entitled to summary judgment as a

matter of law for the reasons above.   Accordingly,




                                  4
     IT IS on this 31st day of January 2020, hereby

ORDERED that Defendants’ Motion for Summary Judgment [Dkt. No. 29]

is DENIED.




                                     ___s/ Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                 5
